Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/356,044 received February 18, 2021. Claim 1 is amended, and claims 2-14 are left as original.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hirashita et al. U.S. PGPub 2012/0083148 A1 (hereinafter Hirashita) in view of Sjodin U.S. PGPub 2018/0022226 A1 (hereinafter Sjodin) and Gaul et al. U.S. PGPub 2012/0135634 A1 (hereinafter Gaul). 
Regarding Claim 1, Hirashita teaches an electrically operated vehicle (Hirashita, Fig. 1, Element 1; Para. [0025], Lines 1-4, “hybrid vehicle”) comprising an electrical charging cable (Hirashita, Fig. 1, Element 12; Para. [0034], Lines 5-7), by which a vehicle-side accumulator (Hirashita, Fig. 1, Element 4; Para. [0026], Lines 1-2, “battery”) is chargeable by a vehicle-external power supply network in a charging procedure (Hirashita, Fig. 1, Element 61; Para. [0026], Lines 1-5), wherein the charging cable is automatically unlocked at a vehicle-side terminal after completion of the charging procedure so as to allow the charging cable to be unplugged from the vehicle-side terminal (Hirashita, Para. [0071], Lines 1-8, Para. [0073], Lines  and as understood in para. [0090], merely pressing the “unlock button” does not unlock the charging plug lock; however it is “automatically” unlocked “when charging is complete” and if the “doors of the vehicle are unlocked”.), wherein the vehicle and/or the charging cable has a check function (Hirashita, Para. [0083], Lines 1-5), which enables a charging cable usage if a usage authorization is present and blocks the charging cable usage if a usage authorization is not present (Hirashita, Para. [0073], Lines 7-16. Where the charging cable cannot be used for charging the vehicle if the user authorization is not present.), wherein the charging cable usage comprises charging the vehicle via the charging cable (Hirashita, Para. [0069], Lines 1-11, “current start to flow … to charge the battery”), and wherein the check function checks an association between the charging cable and the vehicle and/or between the charging cable and an owner of the vehicle (Hirashita Para. [0096], Lines 1-9.  Hirashita clearly teaches communication between the charging plug, i.e. charging cable, and the “owner of the vehicle”, i.e. person using the power feeding plug, since it is understood, the owner/user possesses the electronic key that communicates with the charging plug.).
Hirashita, does not explicitly teach the charging plug is automatically unlocked upon completion of the charging without any other logical conditions being met, nor does it teach the details of the identification means within the charging plug of the charging cable.
Sjodin, however teaches wherein the charging cable is automatically unlocked at a vehicle-side terminal after completion of the charging procedure so as to allow the charging cable to be unplugged from the vehicle-side terminal (Sjodin, Fig. 1, Steps 204-205; Para. [0066], Lines 1-27). 

The combined teaching of references Hirashita and Sjodin does not explicitly teach the details of the identification means within the charging plug of the charging cable. 
Gaul, however, teaches wherein the check function checks an association between the charging cable and the vehicle and/or between the charging cable and an owner of the vehicle (Gaul, Para. [0037], Lines 1-10, and Para. [0043], Lines 1-3. Although Gaul teaches the plug and charging cable being attached to the vehicle and plugged into the charging station, the communication between the two devices, i.e. the plug and the charging station, would obviously perform the same if the charging cable and plug were connected to the charging station and plugged into the vehicle.).
It would have been obvious to a person having ordinary skill in the art to understand that although Hirashita is silent as to the details of the identification means within the charging plug of the charging cable, Hirashita would inherently incorporate some type of conventional .
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2: Though the prior art discloses an electrically operated vehicle comprising a charging system with a charging cable and locking charging plug which is locked or unlocked under the control of a locking controller which also requires a user authorization check function to perform the charging and the disconnection of the charging cable in order to prevent theft, it fails to teach or suggest the aforementioned limitations of claim 2, and further including the combination of: 
wherein the check function has an identification unit and an enabling unit, wherein a charging-cable-side ID code (IDL) is compared in the identification unit to at least one vehicle-side ID code (IDF), and in that, on the basis of this comparison, the identification unit generates an authorization signal (B) or a non-authorization signal (NB), which is applied to the signal input of the enabling unit, and in that the enabling unit enables the charging cable usage if the authorization signal (B) is present and blocks the charging cable usage if the non-authorization signal (NB) is present.
Claims 3-5 and 7-13 would be allowable for the same reasoning as above due to their dependency on objected claim 2. 
Regarding Claim 6: Though the prior art discloses an electrically operated vehicle comprising a charging system with a charging cable and locking charging plug which is locked or unlocked under the control of a locking controller which also requires a user authorization check function to perform the charging and the disconnection of the charging cable in order to prevent theft, it fails to teach or suggest the aforementioned limitations of claim 6, and further including the combination of:
wherein a counter unit is associated with the check function, which, if an invalid ID code (IDL) is detected and/or if a non-authorization is present, increments a numeric value by 1 until reaching a maximum value, and in that the check function enables the charging cable usage at a numeric value less than the maximum value, and does so in spite of the presence of a non-authorization, and in that the check function only blocks the charging cable usage upon reaching the maximum value. 
Claim 14 would be allowable for the same reasoning as above due to its dependency on objected claim 6.
Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments, see pages 7-9, filed February 18, 2021, with respect to the rejections of claim 1 under 35 U.S.C. § 102 have been fully considered and are persuasive.  
Applicant’s Arguments
Applicant argues, Hirashita does not teach or suggest all the elements of independent claim 1. Specifically, Hirashita does not teach that the charging cable is automatically unlocked at a vehicle-side terminal after completion of the charging procedure so as to allow the charging cable to be unplugged from the vehicle-side terminal, nor that the check function checks an association between the charging cable and the vehicle and/or between the charging cable and an owner of the vehicle, as recited by the claimed invention.
Hirashita merely discloses a charging plug and lockable charging port for an electric vehicle. The lockable charging port includes a locking mechanism to lock the charging plug within the charging port, as well as an unlock button operable to unlock the charging plug. (emphasis added by Examiner)  
Associated with the vehicle is also an electronic key having lock and unlock buttons. Hirashita teaches that when a user of the vehicle inserts the charging plug into the port and operates the lock button on the electronic key, the locking mechanism operates to lock the plug in the charging port. Similarly, when the user operates the unlock button, the locking mechanism operates to unlock the charging plug so that it may be removed from the port. Authorization is performed solely between the vehicle and the electronic key. Furthermore, Hirashita does not disclose automatic unlocking of the charging plug after the charging operation is complete.
Additionally, the Office Action appears to be interpreting the limitation “charging cable usage” as merely insertion or removal of the charging cable (citing to ¶0073 of Hirashita), and the limitation “check function” as the verification between the vehicle and the electronic key charging the vehicle via the charging cable, and the check function checks an association between the charging cable and the vehicle and/or between the charging cable and an owner of the vehicle. Hirashita does not teach or suggest these aspects of the claimed invention.
Examiner’s Response
The Examiner disagrees with Applicant’s description of Hirashita’s unlocking procedure of the charging cable plug as stated above “Hirashita merely discloses a charging plug and lockable charging port for an electric vehicle. The lockable charging port includes a locking mechanism to lock the charging plug within the charging port, as well as an unlock button operable to unlock the charging plug.” Although Hirashita does incorporate an additional button so that the charging plug is not unlocked every time the user operates the vehicle door lock/unlock button of the remote (as a means of reducing wear and tear on the charging plug locking device), the unlocking button described by Hirashita is not just a lock and/or unlock button that always locks/unlocks the charging plug when pressed. It is controlled by logic so that the charging plug is not unlocked merely by pressing the unlock button next to the charging plug.  Rather there is logic for controlling the locking/unlocking of the charging plug locking mechanism which is understood as providing an automatic locking process.
Hirashita teaches unlocking the charging plug lock “when charging is completed”, See paras. [0071] and [0073]. And as understood in para. [0090], merely pressing the “unlock button” does not unlock the charging plug lock; however it is “automatically” unlocked “when charging is complete” and if the “doors of the vehicle are unlocked”.  The fact that Hirashita 
Further, Hirashita clearly teaches communication between the charging plug and the “owner of the vehicle” since the owner must possess the electronic key that communicates with the charging plug, See para. [0096].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859